Case 9:19-cv-81160-RS Document 452-3 Entered on FLSD Docket 05/11/2020 Page 1 of 4




                          Exhibit C
Case 9:19-cv-81160-RS Document 452-3 Entered on FLSD Docket 05/11/2020 Page 2 of 4




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:19-cv-81160-RS




   APPLE INC.,

                          Plaintiff,

         v.

   CORELLIUM, LLC,

                        Defendant.



                  REBUTTAL EXPERT REPORT OF DR. JASON NIEH


                                       APRIL 13, 2020



              CONTAINS CORELLIUM ATTORNEYS’ EYES ONLY MATERIAL

                CONTAINS APPLE ATTORNEYS’ EYES ONLY MATERIAL

                    CONTAINS APPLE CONFIDENTIAL MATERIAL
Case 9:19-cv-81160-RS Document 452-3 Entered on FLSD Docket 05/11/2020 Page 3 of 4




                    If you download an iOS Software Update to your computer, you
                    may make one copy of the iOS Software Updates stored on your
                    computer in machine readable form for backup purposes only,
                    provided that the backup copy must include all copyright or other
                    proprietary notices contained on the original.144

            58.




   In short, Dr. Olivier’s suggestion that Apple makes its iOS code freely available to anyone to use

   in any manner, and without any restrictions, cannot be squared with the facts.

            59.     Second, as explained in my opening report, Apple implements a number of

   technological protection measures designed to prevent unauthorized uses of iOS.147




   144
         Id. at ¶ 2(b) (emphasis added).
   145
         See, e.g., Correllium-008932




   146
         Correllium-011119.000009 (emphasis added).
   147
         Nieh Rpt. at ¶¶ 69–79.




                                                   37
Case 9:19-cv-81160-RS Document 452-3 Entered on FLSD Docket 05/11/2020 Page 4 of 4




             60.     In sum, Apple has implemented both licensing and technological protection

   measures for preventing unauthorized copying, modification, distribution, and display of iOS.

   The fact that Apple makes IPSW files publicly available for its customers to download and use in

   compliance with their licenses does not indicate that Corellium’s use of iOS object code in its

   commercial endeavor is in any way authorized or sanctioned by Apple.

             61.     Dr. Olivier suggests that some portions of the iOS object code may not have been

   developed by Apple and/or may be open source software.150 But as explained in Section V.A

   above, whether components of the kernel may be open source does not change the fact that iOS as

   a whole—including proprietary additions that Apple made to the iOS kernel—reflects Apple’s

   own creative expression, including the overall OS environment, the libraries on top of the kernel,

   and the default software installed with iOS. Notably, Dr. Olivier does not contend that iOS as a

   whole is not entitled to copyright protection. Nor does anything in his report undermine the

   conclusion that the creative features of iOS highlighted in my opening report—such as contextual

   improvements to Siri, intelligent sensing for live photos and video recording, new emoji

   characters, expressive messaging, photo memories, new Siri voices, Animojis, paying others using




   148
         Id.; see also
   149
         See, e.g., Krstić Tr. at 128:2–129:9




   150
         Olivier Rpt. at ¶ 89.



                                                    38
